Order entered June 21, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01298-CR

                      MONTREAX CANTREL WALTON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F-1855149-J

                                           ORDER
       Based on the Court’s opinion of this date, we GRANT the April 5, 2019 motion of

Michael Mowla for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Michael Mowla as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Montreax Cantrel

Walton, TDCJ No. 02222240, Hutchins Unit, 1500 East Langdon Road, Dallas, Texas, 75241.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE